!’




                               . .. .


         .I’   .

l




     I   .         ‘,




    OFFICE OF THE ATORNEY GENERAL OF TEXAS
                             AUSTIN      :.
                                        ‘.
             F. L. Wilson, Pago 2
    g~tztorablo


               In your fn~ulr~ you odvieo that the p&on in gusa$ion
    $0 opc+ratltlga motor vehicle upon the hzL$ha!yaof this State end
    1s haul3ns (jravoltherein. !Chwo can be no doubt but $hat this
    poraon.ocmezwithin'tho doflnltion of the term "oommer&l oper&or"
    @oos ho is oxmpt from procurln,    * a license undor th* terns-of
    goation 3, hrtblo   6537b, Vernonla Annotcrtodcivil Ststutes;i,An
    oxaminstionof 6aid SeCtiOn 3, 8uqvaj does not rovoal that tho
    J,&SlAtUPO   mode.provieio~ for .tho exemption of ~.nployeea of the
    gtato cf Toxae,                             ;-


    ve are
             9kustinp:t&t
                                     .
                                                  .
                            tha f.or~soinC fully’an~wers your inquiry,
                                                 .I




.
        J?XiSTASSISTANT
        ATTOFUSF?L
                 GXNERAL
           :                                               Asslit&&.




                . .